





Exhibit 10.54

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
WITH
ALIMERA SCIENCES, INC.


This Amended and Restated Employment Agreement (this “Employment Agreement”)
entered into between Alimera Sciences, Inc., a Delaware corporation (the
“Company”), and Richard S. Eiswirth, Jr. (“Executive”), as of the latest date
set forth on the signature page hereto.
RECITALS:
WHEREAS, the Company is engaged in the business of developing, marketing and
selling ophthalmic pharmaceuticals in the United States and throughout the
world;
WHEREAS, Company and Executive desire that Executive continue to provide the
Company employment services upon the terms and conditions set forth below;
WHEREAS, the Company and Executive previously entered into that certain Amended
and Restated Employment Agreement, dated as of August 18, 2008 (the “Prior
Agreement”, and the date of such Prior Agreement, the “Prior Amendment Date”);
and
WHEREAS, pursuant to the terms of the Prior Agreement, the Company and Executive
desire to amend and restate the Prior Agreement, effective as of the date
hereof, to implement a more competitive compensation and benefit package for
Executive.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties, intending to be legally bound, agree as follows:
AGREEMENT:
SECTION 1. EFFECTIVE DATE
Subject to the terms and conditions set forth in this Employment Agreement, the
Company agrees to continue to employ Executive, and Executive agrees to continue
to be employed by the Company as of the date hereto (the “Effective Date”).
SECTION 2.    DEFINITIONS
“Cause” means
(1)    Executive’s gross negligence or willful misconduct with respect to the
business and affairs of the Company, including violation of any material policy
of the Company that is not cured within 30 days after written notice thereof is
given to Executive by the Company;
(2)    Executive’s conviction of, or entering a guilty plea or plea of no
contest with respect to, a felony; or




--------------------------------------------------------------------------------



(3)    Executive engages in any material breach of the terms of this Employment
Agreement or fails to fulfill his responsibilities under this Employment
Agreement and such breach or failure, as the case may be, is not cured, or is
not capable of being cured, within 30 days after written notice thereof is given
to Executive by the Company.
“Change in Control” means (i) the consummation of a merger or consolidation of
the Company with or into another entity or any other corporate reorganization,
if persons who were not stockholders of the Company immediately prior to such
merger, consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and (B)
any direct or indirect parent corporation of such continuing or surviving entity
or (ii) the sale, transfer or other disposition of all or substantially all of
the Company’s assets. A transaction shall not constitute a Change in Control if
its sole purpose is to change the state of the Company’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction. Notwithstanding the foregoing, a Change in Control shall not
be deemed to occur unless such transaction also qualifies as a “change in
control event” as described in Treas. Reg. § 1.409A-3(i)(5).
“Competing Business” means any business which develops, sells or markets
ophthalmic pharmaceuticals.
“Disability” means a condition which renders Executive unable (as determined by
the Board of Directors of the Company in good faith after consultation with a
physician mutually selected by the Executive and the Board of Directors of the
Company) to regularly perform his duties hereunder by reason of illness or
injury for a period of more than six consecutive months with or without
reasonable accommodation.
“Earned Bonus” means the bonus, determined based on the actual performance of
the Company for the full fiscal year in which Executive’s employment terminates,
that Executive would have earned for the year in which his employment terminates
had he remained employed for the entire year, prorated based on the ratio of the
number of days during such year that Executive was employed to 365. Such Earned
Bonus will be determined and paid to Executive no later than 2½ months after the
close of the fiscal year in which the Earned Bonus was earned.
“Equity” means (i) all shares of Stock; (ii) all options and other rights to
purchase shares of Stock; (iii) all stock units, performance units or phantom
shares whose value is measured by the value of shares of Stock; and (iv) all
stock appreciation rights whose value is measured by increases in the value of
shares of Stock.
For purposes of Section 4(e), “Good Reason” shall mean (i) a material diminution
of Executive’s authority, duties or responsibilities; (ii) a geographic
relocation of the Company’s headquarters, or Executive’s primary business
location, to a location that is more than 35 miles from the present location of
the Company’s corporate headquarters or Executive’s primary business location,
as the case may be; or (iii) any breach by the Company of the Employment
Agreement,

    
2

--------------------------------------------------------------------------------



which is material and which is not cured within 30 days after written notice
thereof to the Company from Executive.
For purposes of Section 5, “Good Reason” shall be mean that Executive resigns
within 12 months after one of the following conditions has come into existence
without his consent: (i) a reduction in Executive’s base salary from the amount
set forth in Section 4(a) hereof; (ii) a material adverse change in Executive’s
primary responsibilities or duties; (iii) a geographical relocation of the
Company’s corporate headquarters, or the Executive’s primary business location,
to a location that is more than 35 miles from the present location of the
Company’s corporate headquarters or Executive’s primary business location, as
the case may be; (iv) any breach by the Company of this Employment Agreement
which is material and which is not cured, or is not capable of being cured,
within 30 days after written notice thereof to the Company and the Board of
Directors of the Company from Executive. A condition shall not be considered
“Good Reason” unless Executive gives the Company written notice of such
condition within 90 days after such condition comes into existence and the
Company fails to remedy such condition within 30 days after receiving
Executive’s written notice.
“ISP” means the Alimera Sciences, Inc. 2004 Incentive Stock Plan as amended from
time to time, the Alimera Sciences, Inc. 2005 Incentive Stock Plan as amended
from time to time, the Alimera Sciences, Inc. 2010 Equity Incentive Stock Plan,
and any successor to such plans.
“Restricted Period” means the 12 month period beginning on and after the
Executive’s employment with the Company is terminated pursuant to the terms of
this Employment Agreement.
“Separation” means a “separation from service”, as defined in the regulations
under Section 409A of the Code.
SECTION 3.    TITLE, POWERS AND RESPONSIBILITIES
(a)    Title. Executive shall be Chief Operating Officer and Chief Financial
Officer.
(b)    Powers and Responsibilities.
(1)    Executive in fulfilling his responsibilities shall have such powers as
are normally and customarily associated with a Chief Operating Officer and Chief
Financial Officer in a company of similar size and operating in a similar
industry, including the power to hire and fire employees and executives of the
Company reporting to Executive and such other powers as authorized by the Board
of Directors of the Company.
(2)    Executive, as a condition to his employment under this Employment
Agreement, represents and warrants that he can assume and fulfill
responsibilities described in Section 3(b)(1) without any risk of violating any
non-compete or other restrictive covenant or other agreement to which he is a
party.
(c)    Reporting Relationship. Executive shall report to the Company’s chief
executive officer.

    
3

--------------------------------------------------------------------------------



(d)    Full Time Basis. Executive shall undertake to perform all his
responsibilities and exercise all his powers in good faith and on a full-time
basis.
SECTION 4.    COMPENSATION, BENEFITS, ETC.
(a)    Annual Base Salary. Executive’s base salary shall be $320,725 per year,
which amount may be reviewed and increased at the discretion of the Board of
Directors of the Company or any committee of the Board of Directors of the
Company duly authorized to take such action. Executive’s base salary shall be
payable in accordance with the Company’s standard payroll practices and policies
for executives and shall be subject to such withholdings as required by law or
as otherwise permissible under such practices or policies.
(b)    Annual Bonus. The Company shall pay an annual bonus for a fiscal year to
Executive no later than 2½ months after the close of such fiscal year, in the
amount, and subject to the terms and conditions of the Company’s Management Cash
Incentive Program (or any predecessor or successor cash incentive plan thereto),
which may be reviewed at the discretion of the Board of Directors of the Company
or any committee of the Board of Directors of the Company duly authorized to
take such action. The determinations of the Board or its Compensation Committee
with respect to such bonus shall be final and binding; provided, that
Executive’s target annual bonus amount shall not be reduced to an amount below
40% of the Executive’s then-current base salary.
(c)    Employee Benefit Plans. Executive shall be eligible to participate, on
terms no less favorable to Executive than the terms for participation of any
other executive of the Company at the same level within the Company as
Executive, in the employee benefit plans, programs and policies maintained by
the Company in accordance with the terms and conditions to participate in such
plans, programs and policies as in effect from time to time.
(d)    Stock Options. Executive shall receive stock options at the discretion of
the Board of Directors of the Company, subject to the terms and conditions set
forth in the ISP and any corresponding option certificate granted to Executive
under the ISP.
(e)    Acceleration. The following terms shall apply to all of Executive’s
Equity outstanding as of the Prior Amendment Date, and to all future grants of
Equity:
(1)    The vested percentage of Executive’s Equity shall be determined by adding
12 months to the actual period of service that Executive has completed with the
Company if the Company is subject to a Change in Control before Executive’s
service with the Company terminates (i.e., Executive’s vesting shall be
accelerated by an additional 12 months). The remaining unvested Equity shall
vest in the same amount per vesting period as prior to the Change in Control.
(2)    Executive shall vest in 100% of the remaining unvested Equity if (a) the
Company is subject to a Change in Control before Executive’s service with the
Company terminates and (b) within 12 months after the Change in Control,
Executive is terminated by the Company (or its successor) without Cause or
Executive terminates his employment for Good Reason.

    
4

--------------------------------------------------------------------------------



(3)    In the event that the Company is a party to a merger or consolidation,
all outstanding Equity shall vest in full unless the agreement evidencing the
merger or consolidation provides for one or more of the following:
(A)    The continuation of such outstanding Equity by the Company (if the
Company is the surviving corporation).
(B)    The assumption of such outstanding Equity by the surviving corporation or
its parent.
(C)    The substitution by the surviving corporation or its parent of new Equity
for such outstanding Equity.
(D)    Full exercisability of outstanding Equity and full vesting of the common
shares subject to such Equity, followed by the cancellation of such Equity. The
full exercisability of such Equity and full vesting of such common shares may be
contingent on the closing of such merger or consolidation.
(E)    The cancellation of outstanding Equity and a payment to Executive equal
to the excess of (i) the Fair Market Value of the common shares subject to such
Equity (whether or not such Equity is then exercisable or such common shares are
then vested) as of the closing date of such merger or consolidation over
(ii) the exercise price. Such payment shall be made in the form of cash, cash
equivalents, or securities of the surviving corporation or its parent with a
fair market value equal to the required amount. Such payment may be made in
installments and may be deferred until the date or dates when such Equity would
have become exercisable or such common shares would have vested. Such payment
may be subject to vesting based on Executive’s continuing service, provided that
the vesting schedule shall not be less favorable to Executive than the schedule
under which such Equity would have become exercisable or such common shares
would have vested. This provision is mandatory in the event that the Company is
acquired by a private company for cash.
(f)    Vacation. As a result of Executive providing more than five years of
service with the Company, Executive shall have the right to five weeks of
vacation during each successive one year period of his employment by the
Company, which vacation time shall be taken at such time or times in each such
one year period so as not to materially and adversely interfere with the
performance of his responsibilities under this Employment Agreement. Executive
in addition shall have the right to the same time off work as other employees of
the Company. Once Executive provides more than ten years of service with the
Company, Executive shall have the right to six weeks of vacation during each
successive one year period of his employment by the Company.
(g)    Expense Reimbursements. Executive shall have the right to expense
reimbursements in accordance with the Company’s standard policy on expense
reimbursements. Any reimbursement

    
5

--------------------------------------------------------------------------------



shall (a) be paid promptly but not later than the last day of the calendar year
following the year in which the expense was incurred, (b) not be affected by any
other expenses that are eligible for reimbursement in any calendar year and
(c) not be subject to liquidation or exchange for another benefit.
(h)    Indemnification. The Company shall, to the maximum extent permitted by
applicable law and the Company’s governing documents, indemnify Executive and
hold Executive harmless from and against any claim, loss or cause of action
arising from or out of Executive’s performance as an officer, director, manager
or employee of the Company or in any other capacity in which Executive serves at
the request of the Board of Directors of the Company. If any claim is asserted
hereunder against Executive, the Company shall pay Executive’s legal expenses
(or cause such expenses to be paid) on a quarterly basis, provided that
Executive shall reimburse the Company, in a timely manner, for such amounts if
Executive shall be found by a final, non-appealable order of a court of
competent jurisdiction not to be entitled to indemnification. The
indemnification obligations of the Company in this paragraph shall survive any
termination of this Employment Agreement.
(i)    Directors and Officers Liability Insurance. The Company shall maintain
directors and officers liability insurance coverage covering Executive in
amounts customary for similarly situated companies in the pharmaceutical
industry and with insurers reasonably acceptable to Executive. All policies for
such coverage shall provide for insurance on an “occurrence” basis, or if on a
“claims-made” basis, with sufficient coverage for claims made after the date on
which Executive’s employment with the Company terminates.
(j)    At-Will Employment. Executive’s employment with the Company shall be “at
will,” meaning that either Executive or the Company shall be entitled to
terminate Executive’s employment at any time and for any reason, with or without
Cause or Good Reason. Any contrary representations that may have been made to
Executive shall be superseded by this Employment Agreement. This Employment
Agreement shall constitute the full and complete agreement between Executive and
the Company on the “at will” nature of Executive’s employment, which may only be
changed in an express written agreement signed by Executive and a duly
authorized officer of the Company.
SECTION 5.    TERMINATION OF EMPLOYMENT
(a)    General. If Executive is subject to a termination of employment without
Cause or Executive resigns for Good Reason and a Separation occurs, then
Executive will be entitled to the benefits described in this Section 5. However,
Executive will not be entitled to any of the benefits described in this Section
5 unless Executive has (i) returned all Company property in Executive’s
possession, (ii) resigned as a member of the Board of Directors of the Company
and of the boards of directors of all of the Company’s subsidiaries, to the
extent applicable, and (iii) executed a general release of all claims that
Executive may have against the Company or persons affiliated with the Company in
a form prescribed by the Company (the “Release”). Executive must execute and
return the Release on or before the date specified by the Company in the Release
(the “Release Deadline”). The Release Deadline will in no event be later than
fifty (50) days after Executive’s Separation. If Executive fails to return the
Release on or before the Release Deadline, or if Executive revokes the Release,
then Executive will not be entitled to the benefits described in this Section 5.

    
6

--------------------------------------------------------------------------------



(b)    Termination by Board of Directors without Cause or by Executive for Good
Reason Not in Connection with Change in Control. If the Board of Directors
terminates Executive’s employment without Cause or Executive resigns for Good
Reason and a Separation occurs either more than three months prior to a Change
in Control or more than 18 months after a Change in Control, the Company shall
pay Executive his earned but unpaid base salary plus 100% of his current total
annual base salary (subject to such withholdings as required by law) payable in
twelve equal monthly installments. In addition, Executive shall be paid, no
event later than 2½ months following the close of the fiscal year of
termination, his Earned Bonus for the fiscal year in which the Separation
occurs. The salary continuation payments shall commence within 60 days after
Executive’s Separation and, once they commence, shall include any unpaid amounts
accrued from the date of Separation. However, if such 60-day period spans two
calendar years, then the payments will in any event begin in the second calendar
year. In addition, the Company shall make any continuation coverage premium
payments (not only for Executive, but for Executive’s dependents) for continued
health insurance coverage under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), for the one year period following the Separation or, if earlier,
until Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer. Notwithstanding the foregoing,
if the Company, in its sole discretion, determines that it cannot provide the
foregoing subsidy of COBRA coverage without potentially violating or causing the
Company to incur additional expense as a result of noncompliance with applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company instead shall provide to Executive a taxable monthly payment
in an amount equal to the monthly COBRA premium that Executive would be required
to pay to continue the group health coverage in effect on the date of the
Separation (which amount shall be based on the premium for the first month of
COBRA coverage), which payments shall be made regardless of whether Executive
elects COBRA continuation coverage, shall commence on the later of (i) the first
day of the month following the month in which Executive experiences a Separation
and (ii) the effective date of the Company’s determination of violation of
applicable law, and shall end on the earliest of (x) the effective date on which
Executive becomes covered by a medical, dental or vision insurance plan of a
subsequent employer, and (y) the last day of the period one year after
Separation. Executive shall have no right to an additional gross-up payment to
account for the fact that such COBRA premium amounts are paid on an after-tax
basis.
(c)    Termination by Board of Directors without Cause or by Executive for Good
Reason in Connection with Change in Control. If the Board of Directors
terminates Executive’s employment without Cause or Executive resigns for Good
Reason and a Separation occurs either within three months prior to a Change in
Control or within 18 months after a Change in Control, the Company shall pay
Executive his earned but unpaid base salary plus 137.5% of the sum of (i) his
current total annual base salary plus (ii) annual target bonus (subject to such
withholdings as required by law), with thirty-two thirty-thirds (32/33rds) of
such sum payable in arrears in sixteen equal monthly installments measured from
the date of Executive’s Separation and the last remaining one thirty-third
(1/33rd) of such sum payable in the seventeenth month following Executive’s
Separation (the “Severance Payments”). In addition, Executive shall be paid, no
later than 2½ months following the close of the fiscal year of termination, his
Earned Bonus for the fiscal year in which the Separation occurs. The Severance
Payments shall commence within 60 days after Executive’s Separation. However, if
such 60-day period spans two calendar years, then the payments will in any event
begin

    
7

--------------------------------------------------------------------------------



in the second calendar year. In addition, the Company shall make any
continuation coverage premium payments (not only for Executive, but for
Executive’s dependents) for continued health insurance coverage under the COBRA
for the 17-month period following the Separation or, if earlier, until Executive
is eligible to be covered under another substantially equivalent medical
insurance plan by a subsequent employer. Notwithstanding the foregoing, if the
Company, in its sole discretion, determines that it cannot provide the foregoing
subsidy of COBRA coverage without potentially violating or causing the Company
to incur additional expense as a result of noncompliance with applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall provide to Executive a taxable monthly payment in an
amount equal to the monthly COBRA premium that Executive would be required to
pay to continue the group health coverage in effect on the date of the
Separation (which amount shall be based on the premium for the first month of
COBRA coverage), which payments shall be made regardless of whether Executive
elects COBRA continuation coverage, shall commence on the later of (i) the first
day of the month following the month in which Executive experiences a Separation
and (ii) the effective date of the Company’s determination of violation of
applicable law, and shall end on the earliest of (x) the effective date on which
Executive becomes covered by a medical, dental or vision insurance plan of a
subsequent employer, and (y) the last day of the period 17 months after
Separation. Executive shall have no right to an additional gross-up payment to
account for the fact that such COBRA premium amounts are paid on an after-tax
basis.
(d)    Termination by the Board of Directors for Cause or by Executive without
Good Reason. If the Board of Directors of the Company terminates Executive’s
employment for Cause or Executive resigns without Good Reason, the Company’s
only obligation to Executive under this Employment Agreement shall be to pay
Executive his earned but unpaid base salary, if any, up to the date Executive’s
employment terminates, and Executive shall have no right to any Earned Bonus or
any unpaid bonus payment whatsoever. The Company shall only be obligated to make
such payments and provide such benefits under any employee benefit plan, program
or policy in which Executive was a participant as are explicitly required to be
paid to Executive by the terms of any such benefit plan, program or policy
following the date on which Executive’s employment terminates.
(e)    Termination for Disability. The Board of Directors of the Company shall
have the right to terminate Executive’s employment on or after the date
Executive has a Disability, and such a termination shall not be treated as a
termination without Cause under this Employment Agreement. If Executive’s
employment is terminated on account of a Disability and a Separation occurs, the
Company shall:
(1)    pay Executive his base salary through the end of the month in which a
Separation occurs as soon as practicable after the Separation,
(2)    pay Executive his Earned Bonus for the fiscal year in which such
Separation occurs; provided that the Earned Bonus shall in no event be paid
later than 2½ months after the close of such fiscal year,

    
8

--------------------------------------------------------------------------------



(3)    pay or cause the payment of benefits to which Executive is entitled under
the terms of the disability plan of the Company covering Executive at the time
of such Disability,
(4)    make such payments and provide such benefits as otherwise called for
under the terms of the ISP and each other employee benefit plan, program and
policy in which Executive was a participant; provided no payments made under
Section 5(e)(1), Section 5(e)(2), or Section 5(e)(3) shall be taken into account
in computing any payments or benefits described in this Section 5(e)(4), and
(5)    make any COBRA continuation coverage premium payments (not only for
Executive, but also for Executive’s dependents), for the 18 month period
following the termination of Executive’s employment or, if earlier, until
Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer. Notwithstanding the foregoing,
if the Company, in its sole discretion, determines that it cannot provide the
foregoing subsidy of COBRA coverage without potentially violating or causing the
Company to incur additional expense as a result of noncompliance with applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company instead shall provide to Executive a taxable monthly payment
in an amount equal to the monthly COBRA premium that Executive would be required
to pay to continue the group health coverage in effect on the date of the
Separation (which amount shall be based on the premium for the first month of
COBRA coverage), which payments shall be made regardless of whether Executive
elects COBRA continuation coverage, shall commence on the later of (i) the first
day of the month following the month in which Executive experiences a Separation
and (ii) the effective date of the Company’s determination of violation of
applicable law, and shall end on the earliest of (x) the effective date on which
Executive becomes covered by a medical, dental or vision insurance plan of a
subsequent employer, and (y) the last day of the period 18 months after
Separation. Executive shall have no right to an additional gross-up payment to
account for the fact that such COBRA premium amounts are paid on an after-tax
basis.
(f)    Death. If Executive’s employment terminates as a result of his death, the
Company shall:
(1)    pay Executive his base salary through the end of the month in which his
employment terminates as soon as practicable after his employment terminates,
(2)    pay Executive his Earned Bonus, when actually determined, for the year in
which Executive’s death occurs,
(3)    make such payments and provide such benefits as otherwise called for
under the terms of the ISP and each other employee benefit plan, program and
policy in which Executive was a participant; provided no payments made under
Section 5(f)(1) or Section 5(f)(2) shall be taken into account in computing any
payments or benefits described in this Section 5(f)(3), and

    
9

--------------------------------------------------------------------------------



(4)    make any COBRA continuation coverage premium payments for Executive’s
dependents, for the one year period following Executive’s death or, if earlier,
until such dependents are eligible to be covered under another substantially
equivalent medical insurance plan. Notwithstanding the foregoing, if the
Company, in its sole discretion, determines that it cannot provide the foregoing
subsidy of COBRA coverage without potentially violating or causing the Company
to incur additional expense as a result of noncompliance with applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall provide a taxable monthly payment in an amount equal
to the monthly COBRA premium that Executive’s dependents would be required to
pay to continue the group health coverage in effect on the date of Executive’s
death (which amount shall be based on the premium for the first month of COBRA
coverage), which payments shall be made regardless of whether Executive’s
dependents elect COBRA continuation coverage, shall commence on the later of (i)
the first day of the month following the month in which Executive dies and (ii)
the effective date of the Company’s determination of violation of applicable
law, and shall end on the earliest of (x) the effective date on which
Executive’s dependents become covered under another substantially equivalent
medical insurance plan, and (y) the last day of the period one year after
Executive’s death. Executive’s dependents shall have no right to an additional
gross-up payment to account for the fact that such COBRA premium amounts are
paid on an after-tax basis.
SECTION 6.    COVENANTS BY EXECUTIVE
(a)    Company Property. Executive upon the termination of Executive’s
employment for any reason or, if earlier, upon the Company’s request shall
promptly return all Company Property which had been entrusted or made available
to Executive by the Company, where the term “Property” means all records, files,
memoranda, reports, price lists, customer lists, drawings, plans, sketches,
keys, codes, computer hardware and software and other property of any kind or
description prepared, used or possessed by Executive during Executive’s
employment by the Company (and any duplicates of any such Property) together
with any and all information, ideas, concepts, discoveries, and inventions and
the like conceived, made, developed or acquired at any time by Executive
individually or, with others during Executive’s employment which relate to the
Company or its products or services.
(b)    Trade Secrets. Executive agrees that Executive shall hold in a fiduciary
capacity for the benefit of the Company and its affiliates and shall not
directly or indirectly use or disclose any Trade Secret that Executive may have
acquired (whether or not developed or compiled by Executive and whether or not
Executive is authorized to have access to such information) during the term of
Executive’s employment by the Company or any of its predecessors for so long as
such information remains a Trade Secret, where the term “Trade Secret” means
information, including, but not limited to, technical or non-technical data, a
formula, a pattern, a compilation, a program, a device, a method, a technique, a
drawing or a process that (1) derives economic value, actual or potential, from
not being generally known to, and not being generally readily ascertainable by
proper means by, other persons who can obtain economic value from its disclosure
or use and (2) is the subject of reasonable efforts by the Company and any of
its affiliates to maintain its secrecy. This Section 6(b) is intended to provide
rights to the Company and its affiliates which are in addition to, not in lieu
of, those

    
10

--------------------------------------------------------------------------------



rights the Company and its affiliates have under the common law or applicable
statutes for the protection of trade secrets.
(c)    Confidential Information. Executive while employed by the Company or its
affiliates and for the three year period thereafter shall hold in a fiduciary
capacity for the benefit of the Company and its affiliates, and shall not
directly or indirectly use or disclose, any Confidential Information that
Executive may have acquired (whether or not developed or compiled by Executive
and whether or not Executive is authorized to have access to such information)
during the term of, and in the course of, or as a result of Executive’s
employment by the Company or its predecessors without the prior written consent
of the Board of Directors of the Company unless and except to the extent that
such disclosure is (i) made in the ordinary course of Executive’s performance of
his duties under this Employment Agreement or (ii) required by any subpoena or
other legal process (in which event Executive will give the Company prompt
notice of such subpoena or other legal process in order to permit the Company to
seek appropriate protective orders). For the purposes of this Employment
Agreement, the term “Confidential Information” means any secret, confidential or
proprietary information possessed by the Company or any of its affiliates,
including, without limitation, trade secrets, customer or supplier lists,
details of client or consultant contracts, current and anticipated customer
requirements, pricing policies, price lists, market studies, business plans,
operational methods, marketing plans or strategies, product development
techniques or flaws, computer software programs (including object code and
source code), data and documentation data, base technologies, systems,
structures and architectures, inventions and ideas, past current and planned
research and development, compilations, devices, methods, techniques, processes,
financial information and data, business acquisition plans and new personnel
acquisition plans (not otherwise included as a Trade Secret under this
Employment Agreement) that has not become generally available to the public, and
the term “Confidential Information” may include, but not be limited to, future
business plans, licensing strategies, advertising campaigns, information
regarding customers or suppliers, executives and independent contractors and the
terms and conditions of this Employment Agreement. Notwithstanding the
provisions of this Section 6(c) to the contrary, Executive shall be permitted to
furnish this Employment Agreement to a subsequent employer or prospective
employer.
(d)    Non-solicitation of Customers or Employees.
(6)    Executive (i) while employed by the Company or any of its affiliates
shall not, on Executive’s own behalf or on behalf of any person, firm,
partnership, association, corporation or business organization, entity or
enterprise (other than the Company or one of its affiliates), solicit business
for a Competing Business from customers or suppliers of the Company or any of
its affiliates and (ii) during the Restricted Period shall not, on Executive’s
own behalf or on behalf of any person, firm, partnership, association,
corporation or business organization, entity or enterprise, solicit business for
a Competing Business from customers or suppliers of the Company or any of its
affiliates with whom Executive, in the case of both clauses (i) and (ii) above,
had or made material business contact with in the course of Executive’s
employment by the Company within the 24 month period immediately preceding the
beginning of the Restricted Period.

    
11

--------------------------------------------------------------------------------



(7)    Executive (i) while employed by the Company or any of its affiliates
shall not, either directly or indirectly, call on, solicit or attempt to induce
any other officer, employee or independent contractor of the Company or any of
its affiliates to terminate his or her employment with such business and shall
not assist any other person or entity in such a solicitation (regardless of
whether any such officer, employee or independent contractor would commit a
breach of contract by terminating his or her employment), and (ii) during the
Restricted Period, shall not, either directly or indirectly, call on, solicit or
attempt to induce any other officer, employee or independent contractor of such
business with whom Executive had contact, knowledge of, or association in the
course of Executive’s employment with the Company or any of its predecessors or
affiliates, as the case may be, during the 12 month period immediately preceding
the beginning of the Restricted Period, to terminate his or her employment with
the Company or any of its affiliates and shall not assist any other person or
entity in such a solicitation (regardless of whether any such officer, employee
or independent contractor would commit a breach of contract by terminating his
or her employment). Notwithstanding the foregoing, nothing shall prohibit any
person from contacting Executive about employment or other engagement during the
Restricted Period, provided that Executive does not solicit the contact.
(e)    Non-competition Obligation. Without the prior written consent of the
Company, Executive, while employed by the Company or any of its affiliates and
thereafter until the end of the Restricted Period, will not engage in any of the
activities described in Section 3(b)(1) hereof within the geographical area in
which the Company or any of its affiliates is actively engaged in developing,
marketing and selling ophthalmic pharmaceuticals, for himself or on behalf of
any other person, partnership, corporation or other business entity which is in
a Competing Business for purposes of competing with the Company. Notwithstanding
the preceding sentence, Executive will not be prohibited from owning less than
5% percent of any publicly traded corporation, whether or not such corporation
is in a Competing Business.
(f)    Reasonable and Continuing Obligations. Executive agrees that Executive’s
obligations under this Section 6 are obligations which will continue beyond the
date Executive’s employment terminates and that such obligations are reasonable,
fair and equitable in scope, terms and duration, are necessary to protect the
Company’s legitimate business interests and are a material inducement to the
Company to enter into this Employment Agreement.
(g)    Remedy for Breach. Executive agrees that the remedies at law of the
Company for any actual or threatened breach by Executive of the covenants in
this Section 6 would be inadequate and that the Company shall be entitled to
specific performance of the covenants in this Section 6, including entry of a
temporary restraining order in state or federal court, preliminary and permanent
injunctive relief against activities in violation of this Section 6, or both, or
other appropriate judicial remedy, writ or order, in addition to any damages and
legal expenses which the Company may be legally entitled to recover. The Company
agrees, however, to give Executive and, if known, Executive’s attorney
reasonable advance notice of any legal proceeding, including any application for
a temporary restraining order, relating to an attempt to enforce the covenants
in this Section 6 against Executive. Executive acknowledges and agrees that the
covenants in this Section 6 shall be construed as agreements independent of any
other provision of this Employment Agreement or

    
12

--------------------------------------------------------------------------------



any other agreement between the Company and Executive, and that the existence of
any claim or cause of action by Executive against the Company, whether
predicated upon this Employment Agreement or any other agreement, shall not
constitute a defense to the enforcement by the Company of such covenants.
(h)    Termination of Restrictive Covenants. In addition to any other right or
remedy available to Executive, Executive shall no longer be bound by any of the
restrictions set forth in this Section 6 if the Company fails to pay or to
provide Executive when due the amounts and benefits due hereunder or under any
agreement ancillary hereto, and Executive’s pursuit of such remedy shall not
relieve the Company from its obligations to pay and to provide such amounts and
benefits to Executive.
(i)    Ownership of Inventions, Discoveries, Improvements, Etc.
(1)    Executive shall promptly disclose and describe to the Company all
inventions, improvements, discoveries and technical developments, whether or not
patentable, made or conceived by Executive, either alone or with others, during
such time as Executive is employed with the Company, and within one year after
the date upon such employment terminates, and that (i) are based in whole or in
part upon Confidential Information, or (ii) during such time as Executive is
employed with the Company are along the lines of, useful in or related to the
business of the Company, or (iii) result from, or are suggested by, any work
that may be done by Executive for or on behalf of the Company (“Inventions”).
Executive hereby assigns and agrees to assign to the Company Executive’s entire
right, title and interest in and to such Inventions (the “Assigned Inventions”),
and agrees to cooperate with the Company both during and after such time as
Executive is employed with the Company in the procurement and maintenance, at
the Company’s expense and at its direction, of patents, copyright registrations
and/or protection of the Company’s rights in such Inventions. Executive shall
keep and maintain adequate and current written records of all such Inventions,
which shall be and remain the property of the Company.
(2)    If a patent application, trademark registration or copyright registration
is filed by Executive or on Executive’s behalf, or a copyright notice indicating
Executive’s authorship is used by Executive or on Executive’s behalf, within one
year after the date on which Executive’s employment with the Company terminates,
that describes or identifies any Invention within the scope of Executive’s work
for the Company or that otherwise related to a portion of the Company’s business
(or any division thereof) of which Executive had knowledge such time as
Executive was employed with the Company, it is to be conclusively presumed that
the Invention was conceived by Executive during the such time as Executive was
employed with the Company. Executive agrees to notify the Company promptly of
any such application or registration and to assign to the Company Executive’s
entire right, title and interest in such Invention arid in such application or
registration.
(3)    If (i) Executive uses or discloses any of Executive’s own or any third
party's confidential information or intellectual property (collectively,
“Restricted Materials”) when acting within the scope of Executive’s employment
(or otherwise on behalf of the Company), or (ii) any Assigned Invention cannot
be fully made, used, reproduced or otherwise exploited

    
13

--------------------------------------------------------------------------------



without using or violating any Restricted Materials, Executive hereby grants and
agrees to grant to the Company a perpetual, irrevocable, worldwide,
royalty-free, non-exclusive, sublicensable right and license to exploit and
exercise all such Restricted Materials and intellectual property rights therein.
Executive will not use or disclose any Restricted Materials for which Executive
is not fully authorized to grant the foregoing license.
(4)    To the extent allowed by applicable law, the terms of this Section 6(i)
include all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as moral rights, artist's
rights, droit moral or the like (collectively, “Moral Rights”). To the extent
Executive retains any such Moral Rights under applicable law, Executive hereby
ratifies and consents to any action that may be taken with respect to such Moral
Rights by or authorized by the Company and agrees not to assert any Moral Rights
with respect thereto. Executive will confirm any such ratification, consent or
agreement from time to time as requested by the Company.
SECTION 7.    MISCELLANEOUS
(a)    Notices. Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail. Notices to the Company shall be
sent to:
Alimera Sciences, Inc.
6120 Windward Parkway, Suite 290
Alpharetta, Georgia 30005
Attention: Chief Executive Officer
Facsimile: 678-990-5744
Notices and communications to Executive shall be sent to the address Executive
most recently provided to the Company.
(b)    No Waiver. Except for the notice described in Section 7(a), no failure by
either the Company or Executive at any time to give notice of any breach by the
other of, or to require compliance with, any condition or provision of this
Employment Agreement shall be deemed a waiver of any provisions or conditions of
this Employment Agreement.
(c)    Tax Matters.
(8)    All payments made under this Employment Agreement shall be subject to
reduction to reflect taxes or other charges required to be withheld by law. For
purposes of Section 409A of the Code, each periodic salary continuation or other
payment under Section 5 is hereby designated as a separate payment. If the
Company determines that Executive is a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code and the regulations thereunder at the time
of his Separation, then (i) the salary continuation or other payments under
Section 5, to the extent not exempt from Section 409A of the Code, shall
commence during the seventh month after Executive’s Separation and (ii) the
installments that otherwise would have been paid during the first six months
following Executive’s

    
14

--------------------------------------------------------------------------------



Separation shall be paid in a lump sum when such salary continuation payments
commence. The Company shall not have a duty to design its compensation policies
in a manner that minimizes Executive’s tax liabilities, and Executive shall not
make any claim against the Company or the Board related to tax liabilities
arising from the Executive’s compensation.
(9)    Certain payments, distributions and acceleration of vesting for Executive
made in connection with an acquisition of ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of section 280G of the Code and the regulations thereunder, can be
subject to certain tax penalties under sections 280G and 4999 of the Code. This
includes amounts payable or distributable pursuant to the terms of this
Agreement or otherwise. The excise tax on any such payments, determined under
sections 280G and 4999 of the Code, generally applies if all of Executive’s
parachute payments together equal or exceed 300% of his average annual W-2
compensation from the Company.
(d)    Georgia Law. This Employment Agreement shall be governed by the law of
the State of Georgia, without regard to its provisions relating to choice of law
or conflicts of law. Any litigation that may be brought by either the Company or
Executive involving the enforcement of this Employment Agreement or any rights,
duties, or obligations under this Employment Agreement, shall be brought
exclusively in a Georgia state court or United States District Court in Georgia.
(e)    Assignment. This Employment Agreement shall be binding upon and inure to
the benefit of the Company and any successor in interest to the Company. The
Company may assign this Employment Agreement to any affiliate or successor that
acquires all or substantially all of the assets and business of the Company or a
majority of the voting interests of the Company, and no such assignment shall be
treated as a termination of Executive’s employment under this Employment
Agreement. Executive’s rights and obligations under this Employment Agreement
are personal and shall not be assigned or transferred.
(f)    Other Agreements. This Employment Agreement replaces and merges any and
all previous agreements and understandings regarding all the terms and
conditions of Executive’s employment relationship with the Company, and this
Employment Agreement constitutes the entire agreement between the Company and
Executive with respect to such terms and conditions.
(g)    Amendment. No amendment to this Employment Agreement shall be effective
unless it is in writing and signed by the Company and by Executive.
(h)    Invalidity. If any part of this Employment Agreement is held by a court
of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Employment Agreement.
(i)    Litigation. In the event that either party to this Employment Agreement
institutes litigation against the other party to enforce his or its respective
rights under this Employment Agreement, each party shall pay its own costs and
expenses incurred in connection with such litigation.
[The remainder of this page intentionally left blank]

    
15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and Executive have executed this Employment
Agreement in multiple originals effective as of the Effective Date.

ALIMERA SCIENCES, INC.        EXECUTIVE


By:
/s/ C. Daniel Myers
 
By:
/s/ Richard S. Eiswirth, Jr.
Name:
C. Daniel Myers
 
Name:
Richard S. Eiswirth, Jr.
Title:
President and Chief Executive Officer
 
Title:
Chief Operating Officer and
Chief Financial Officer
Date:
October 23, 2014
 
Date:
October 23, 2014






